Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Darreus Demont Williams, Appellant                      Appeal from the 196th District Court of
                                                        Hunt County, Texas (Tr. Ct. No. 26,912).
No. 06-12-00192-CR          v.                          Opinion delivered by Justice Carter, Chief
                                                        Justice Morriss and Justice Moseley
The State of Texas, Appellee                            participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED AUGUST 2, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk